PER CURIAM.
Jennifer James (Appellant) appeals the trial court's judgment granting summary judgment in favor of Farmers Insurance Co., Inc. (Farmers). Appellant's sole point on appeal claims the trial court erred in granting summary judgment in favor of Farmers because Appellant was entitled to underinsured motorist coverage under Farmers' motor vehicle liability insurance policy. We affirm.
An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).